DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 is identical in claim scope and subject matter to that of Claim 7 and should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "a content ratio TFC-1WC/FMC-1WC of at least about 0.01 and not greater than about 100" in lines 2 – 3.  There is insufficient antecedent basis for this limitation in the claim, since the content ratio exceeds the boundary of the content ratio set forth in the antecedent claim 13 (i.e. a content ratio TFC-1WC/FMC-1WC of at least about 0.01 and not greater than about 0.45).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 11 are rejected under 35 U.S.C. 102a1 as being anticipated by Burgess USPGPUB 20170082142. (Note: the recitation in the denoted by “[ ]” represents intended use in the preamble. A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114.  Further, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).)
Claims 1, 6 and 11, Burgess (Fig. 1 and 2) discloses a low friction bearing liner 100 [for a solenoid], the low friction bearing liner comprising a first low friction layer 110, wherein the first low friction layer comprises a first fluoropolymer matrix component ([0028]: “the low friction material 110 can include one or more fluoropolymers. Exemplary fluoropolymers include polytetrafluoroethylene (PTFE), fluorinated ethylene-propylene (FEP), polyvinylidenfluoride (PVDF), polychlorotrifluoroethylene (PCTFE)…”) and a first thermoplastic filler component ([0029]: “The low friction material 110 can include one or more fillers to improve mechanical properties, e.g., fibers, inorganic materials, thermoplastic materials, mineral materials, or mixtures thereof. Exemplary fillers include glass fibers, carbon fibers, silicon, PEEK, aromatic polyester, carbon particles, bronze, fluoropolymers, thermoplastic fillers…”) distributed throughout the first fluoropolymer matrix component, wherein the content of the first fluoropolymer matrix component is at least about 1 wt.% and not greater than about 99 wt.% for a total weight of the first low friction layer, and wherein the content of the first thermoplastic filler component is at least about 1 wt.% and not greater than about 99 wt.% for a total weight of the first low friction layer (Burgess, in [0029], states: “The filler can be in a range of 0.1 wt % and 75 wt % of the low friction material, such as in a range of 1 wt % and 50 wt %, in a range of 5 wt % and 40 wt %, or in a range of 25 wt % and 35 wt %.” Burgess anticipates said content range based on the low friction material comprising only one fluoropolymer component ([0028])
Claim 2, Burgess further discloses the low friction bearing liner having a non-lubricated surface coefficient of friction of not greater than about 0.20, since Burgess discloses a substantially identical structure and material composition to that of the claimed invention. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01.
Claim 3, Burgess further discloses the first low friction layer having a non-lubricated surface coefficient of friction of not greater than about 0.20, since Burgess discloses a substantially identical structure and material composition to that of the claimed invention. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01.
Claim 4, Burgess further discloses a wear rating of at least about 32,000, where the wear rating is equal to the number of rotations completed before failure in a Tribometer Test and failure is defined as a 50% increase in COF versus steady-state value during the Tribometer test, since Burgess discloses a substantially identical structure and material composition to that of the claimed invention. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01.
Claim 5, Burgess discloses the first low friction layer further comprises a content ratio TFC-1WC/FMC-1WC of at least about 0.01 and not greater than about 100 (see [0029]; Burgess discloses a range of 25 wt % and 35 wt %, which is equivalent to a content ratio of 0.33 (25% - thermoplastic component/75% - fluoropolymer component) to 0.54 (35%/65%) based on the low friction material comprising only one fluoropolymer component ([0028]).
Claims 7 and 9, Burgess discloses the first low friction layer consisting of a fluorinated ethylene propylene material (Burgess anticipates the closed-ended limitations of “consists” or “consisting,” since Burgess discloses that the friction layer “can include one or more fluoropolymers,” such as fluorinated ethylene propylene in paragraph [0028]).  
Claim 8, Burgess discloses the first low friction layer consisting of a polytetrafluoroethylene material (Burgess anticipates the closed-ended limitations of “consists” or “consisting,” since Burgess discloses that the friction layer “can include one or more fluoropolymers,” such as polytetrafluoroethylene in paragraph [0028]).  
Claim 10, burgess further discloses the first thermoplastic filler having a glass transition temperature of at least about 130 ˚C and not greater than about 240 ˚C, since Burgess discloses a substantially identical structure and material composition to that of the claimed invention. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Burgess USPGPUB 20170082142.
Claim 12, Burgess does not expressly disclose the first low friction layer having a thickness of at least about 1 micron (0.001 mm) and not greater than about 125 microns (0.125 mm).  Burgess discloses the first low friction layer having a thickness of at least 0.01 mm in one embodiment and not greater than 2 mm in other embodiments ([0032]).  
The difference between burgess and the present invention lies in the thickness range of the first low friction layer.  The thickness range of Burgess does not fall within the claimed ranges of “at least about 1 micron and not greater than about 125 microns.” However, the effective thickness ranges for the low friction layers disclosed by Burgess encompass the claimed ranges of the present invention.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)". Thus, the claimed ranges are rendered obvious by Burgess.
Claim 13, Burgess discloses a low friction bearing liner 100 [for a solenoid], the low friction bearing liner comprising a first low friction layer 110, wherein the first low friction layer comprises a first fluoropolymer matrix component ([0028]) and a first thermoplastic filler component ([0029]) distributed throughout the first fluoropolymer matrix component.
Burgess does not expressly disclose the first low friction layer further comprises a content ratio TFC-1WC/FMC-1WC of at least about 0.01 and not greater than about 0.45. Burgess discloses a content ratio of 0.33 (25% thermoplastic component/75% low friction layer) to 0.54 (35%/65%), given the wt. % of the thermoplastic component of 25 wt. % to 35 wt. % ([0029]) and the first fluoropolymer component comprising one fluoropolymer ([0028]). 
The difference between Burgess and the present invention lies in the wt% range of the content ratio.  The content ratio of Burgess does not fall within the claimed ranges of “at least about 0.01 and not greater than about 0.45.” However, the ranges of “at least about 0.01 and not greater than about 0.45" overlap the claimed ranges of the present invention.  Burgess further discloses that the use of thermoplastic components as fillers improve the mechanical properties of low friction material ([0029]).  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)". Thus, the claimed ranges are rendered obvious by Burgess.
Claim 14, Burgess further discloses the low friction bearing liner having a non-lubricated surface coefficient of friction of not greater than about 0.20, since Burgess discloses a substantially identical structure and material composition to that of the claimed invention. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01.
Claim 15, Burgess further discloses the first low friction layer having a non-lubricated surface coefficient of friction of not greater than about 0.20, since Burgess discloses a substantially identical structure and material composition to that of the claimed invention. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01.
Claim 16, Burgess further discloses a wear rating of at least about 32,000, where the wear rating is equal to the number of rotations completed before failure in a Tribometer Test and failure is defined as a 50% increase in COF versus steady-state value during the Tribometer test, since Burgess discloses a substantially identical structure and material composition to that of the claimed invention. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01.
Claim 17, Burgess discloses the first low friction layer further comprises a content ratio TFC-1WC/FMC-1WC of at least about 0.01 and not greater than about 100 (see [0029]; Burgess discloses a range of 25 wt % and 35 wt %, which is equivalent to a content ratio of 0.33 (25% - thermoplastic component/75% - fluoropolymer component) to 0.54 (35%/65%) based on the first fluoropolymer component comprising one fluoropolymer ([0028]).
Claim 18, Burgess discloses the first fluoropolymer matrix component comprising at least one of a fluorinated ethylene propylene material, a perfluoroalkoxy alkane material, a modified PTFE material, or a combination thereof ([0028]). 
Claim 19, Burgess discloses the content of the first fluoropolymer matrix component being at least about 1 wt.% and not greater than about 99 wt.% for a total weight of the first low friction layer ([0029]: “The filler can be in a range of 0.1 wt % and 75 wt % of the low friction material, such as in a range of 1 wt % and 50 wt %, in a range of 5 wt % and 40 wt %, or in a range of 25 wt % and 35 wt %.”). 
Burgess does not expressly disclose the content of the first thermoplastic filler component being at least about 1 wt.% and not greater than about 30 wt.% for a total weight of the first low friction layer.  Burgess discloses a range of the wt.% of the content of the thermoplastic component of 25 wt.% to 35 wt.% ([0029]). 
The difference between Burgess and the present invention lies in the wt.% range of the content of the thermoplastic component.  The content ratio of Burgess does not fall within the claimed ranges of “at least about 1 wt.% and not greater than about 30 wt.%.”  However, the ranges of “25 wt.% to 35 wt.%" overlap the claimed ranges of the present invention.  Burgess further discloses that the use of thermoplastic components as fillers improve the mechanical properties of low friction materials ([0029]).  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)". Thus, the claimed ranges are rendered obvious by Burgess.

Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Belzner USPGPUB 20210172544 in view of Burgess USPGPUB 20170082142.
Belzner discloses a solenoid 10 (Fig. 1) comprising: a barrel (pole tube 18); an armature 20 within the barrel; and a low friction bearing linear (bearing foil 36) disposed between an inner surface of the barrel and an outer surface of the armature.
Belzner does not expressly disclose the low friction bearing liner comprising a first low friction layer, wherein the first low friction layer comprises a first fluoropolymer matrix component and a first thermoplastic filler component distributed throughout the first fluoropolymer matrix component, wherein the content of the first fluoropolymer matrix component is at least about 1 wt. % and not greater than about 100 wt. % for a total weight of the first low friction layer, and wherein the content of the first thermoplastic filler component is at least about 1 wt. % and not greater than about 100 wt. % for a total weight of the first low friction layer.
Belzner discloses a prior art low friction bearing liner material upon which the claimed invention (a low friction bearing liner comprising a first low friction layer, wherein the first low friction layer comprises a first fluoropolymer matrix component and a first thermoplastic filler component distributed throughout the first fluoropolymer matrix component, wherein the content of the first fluoropolymer matrix component is at least about 1 wt. % and not greater than about 100 wt. % for a total weight of the first low friction layer, and wherein the content of the first thermoplastic filler component is at least about 1 wt. % and not greater than about 100 wt. % for a total weight of the first low friction layer) can be seen as an “improvement” (see Fig. 3; the low friction bearing liner of Belzner comprises a laminate structure including a fluoropolymer component applied as a coating layer on both sides of a thermoplastic layer).
Burgess teaches a known technique that is applicable to solenoid device of Belzner, namely, the technique of using a the low friction bearing liner 100 comprising a first low friction layer 110, wherein the first low friction layer comprises a first fluoropolymer matrix component ([0028]) and a first thermoplastic filler component ([0029]) distributed throughout the first fluoropolymer matrix component, wherein the content of the first fluoropolymer matrix component is at least about 1 wt. % and not greater than about 100 wt. % for a total weight of the first low friction layer, and wherein the content of the first thermoplastic filler component is at least about 1 wt. % and not greater than about 100 wt. % for a total weight of the first low friction layer ([0029]).
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by Burgess to the solenoid device of Belzner would have yielded predictable results and resulted in an improved low friction bearing liner, namely, a bearing liner that uses fillers to improve the mechanical properties of the bearing liner in Belzner, and reduce manufacturing complexities associated with laminated composite material comprising woven fabric as a mechanical reinforcement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A JOHNSON whose telephone number is (571)270-5216. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP A JOHNSON/Primary Examiner, Art Unit 3656